FOR PUBLICATION




ATTORNEY FOR APPELLANT:                      ATTORNEYS FOR APPELLEE:

IAN W. THOMPSON                              V. SAMUEL LAURIN, III
Greenwood, Indiana                           BRYAN H. BABB
                                             JOEL T. NAGLE
                                             Bose McKinney & Evans LLP
                                             Indianapolis, Indiana


                                                                    Jun 10 2014, 9:15 am
                             IN THE
                   COURT OF APPEALS OF INDIANA

LORA HOAGLAND,                               )
                                             )
      Appellant/Plaintiff,                   )
                                             )
             vs.                             )      No. 49A02-1301-PL-44
                                             )
FRANKLIN TOWNSHIP COMMUNITY                  )
SCHOOL CORPORATION,                          )
                                             )
      Appellee/Defendant.                    )


                    APPEAL FROM THE MARION SUPERIOR COURT
                        The Honorable Theodore M. Sosin, Judge
                           Cause No. 49D02-1111-PL-42082


                                    June 10, 2014

                             OPINION - FOR PUBLICATION

VAIDIK, Chief Judge
                                           Case Summary

       Indiana’s public schools lost hundreds of millions of dollars when new property-

tax caps went into effect in 2010. Franklin Township Community School Corporation

(“Franklin Township”)—one of a number of school corporations hit hardest by the new

property-tax caps—responded by eliminating student transportation for the 2011-2012

school year. Franklin Township later contracted with an educational service center to

provide student transportation for an annual fee. In November 2011 township parents

filed a class-action lawsuit against the school corporation, challenging the

constitutionality of its actions.

       Though this case raises a number of legal questions, one is of primary importance:

did Franklin Township act unconstitutionally with respect to student transportation?

Applying our Supreme Court’s reasoning in Nagy v. Evansville-Vanderburgh School

Corp., 844 N.E.2d 481 (Ind. 2006), we conclude that it did. We affirm in part and

reverse in part.

                                   Facts and Procedural History

       In 2010 the Franklin Township School Board voted to eliminate student

transportation for the 2011-2012 school year. Franklin Township then transferred its

transportation equipment, including its buses, to Central Indiana Educational Service

Center (“CIESC”).1 CIESC, in turn, offered transportation services to Franklin Township

parents. Parents who signed a transportation contract with CIESC received a year of

transportation to and from school for one child for $475 and a $20 non-refundable



       1
           Franklin Township sold its equipment to CIESC for one dollar. Appellants’ App. p. 64.
                                                    2
deposit. A year of transportation for each additional child cost $405. Franklin Township

did not receive any of the money paid to CIESC. Signing a contract with CIESC was

optional; some parents chose to utilize CIESC for student transportation while other

parents made alternate arrangements.

       In July 2010, in response to an inquiry from the State Examiner, the Attorney

General of Indiana issued an official opinion advising that Indiana’s public-school

corporations were “not authorized to assess and collect a bus[-]rider fee from a student in

order for that student to receive transportation to and from the student’s school to receive

a public education. Such a fee is unconstitutional.”        Appellants’ App. p. 23.       The

Attorney General cited our Supreme Court’s opinion in Nagy, 844 N.E.2d at 481,

explaining that Nagy “provides the following analytical framework [] for examining a fee

or charge for services by a public[-]school corporation”:

       Is the program, activity, project, service[,] or curricula mandated by the
       legislature or permitted by the legislature? If so, then “the legislature has
       made a policy decision regarding exactly what qualifies for funding at
       public expense.”

       Although the legislature has the authority to place appropriate condition[s]
       or limitations on funding for such programs, “absent statutory authority,
       fees or charges for what are otherwise public education cost items cannot
       be levied directly or indirectly against students or their parents.”

Id. at 26-27 (citations omitted, formatting altered). Citing several sections of the Indiana

Code, the Attorney General concluded that the Indiana General Assembly “has identified

transportation of school children as a part of what would constitute a uniform system of

public education in Indiana,” and pursuant to Nagy, a “school[-]bus rider fee is

unconstitutional” under Article 8, Section 1 of the Indiana Constitution. Id. at 30-31.


                                             3
       Despite this, Franklin Township proceeded with its plan to discontinue student

transportation, and township parents were faced with a choice: pay the transportation fee

or make alternate transportation arrangements for their children. Lora Hoagland, whose

two sons qualified for the federal free-and-reduced-lunch program, opted to drive her

children to and from school.

       On November 10, 2011, the Attorney General issued a second official opinion

addressing Franklin Township’s actions directly. Again citing Nagy, the Attorney

General advised that:

       An [Educational Service Center] is the agent of the school corporation and
       may not charge parents for transporting students to and from school. Such
       a fee is unconstitutional.

       Franklin Township Community School Corporation’s transportation
       arrangement does not comply with state law as the school is attempting to
       do indirectly what it is prohibited from doing directly.

                                       * * * * *
       Schools may utilize private parties for provision of student[-]transportation
       services, but neither the school nor the private party may charge fees to the
       parents for the provision of such services.

       Schools may utilize [Educational Service Centers] for provision of student
       transportation services, but neither the school nor the [Educational Service
       Center] may charge fees to parents for the provision of such services.

Id. at 33 (emphasis added, formatting altered).

       The next day Hoagland and Donna Chapman—a Franklin Township parent who

had entered into a transportation contract with CIESC—filed a class-action lawsuit

against Franklin Township and CIESC, alleging that Franklin Township had “unlawfully

fail[ed] to provide transportation,” and seeking declaratory, injunctive, and monetary


                                             4
relief. Id. at 10-11. After the lawsuit was filed, the Franklin Township School Board

voted to resume busing its students to and from school at no charge.

           The trial court granted Hoagland’s request for class certification and created two

classes: “the paying class”—those individuals who entered into a contract with CIESC

and paid the transportation fee—and “the non-paying class”—those individuals who

made alternate transportation arrangements for their children. Hoagland is the named

plaintiff for the non-paying class and Chapman is the named plaintiff for the paying class.

       CIESC filed a motion to dismiss the claims against it. Appellee’s App. p. 10-25.

The trial court granted CIESC’s motion. Appellants’ App. p. 92. Chapman appealed,

and another panel of this Court affirmed.2 Chapman v. Cent. Ind. Educ. Ctr., 49A05-

1209-PL-478 (Ind. Ct. App. Apr. 30, 2013), trans. denied.

       Only Hoagland’s and Chapman’s claims against Franklin Township remained. In

August 2012, all three parties filed summary-judgment motions. After oral argument, the

trial court granted summary judgment for Franklin Township. Appellants’ App. p. 49-61.

In relevant part, the court concluded that: (1) the Indiana Tort Claims Act (“ITCA”)

barred Hoagland’s and Chapman’s claims; (2) Hoagland and Chapman were not entitled

       2
           In affirming the trial court, this Court wrote:

       [C]hapman alleged in her complaint that “the CIESC contract is an unenforceable
       adhesion contract, that it is illegal, that it unlawfully purports to limit parents’ remedy
       and is void as against public policy.” Chapman does not further allege why the CIESC
       contract is an adhesion contract, why it is illegal, why it unlawfully limited parents’
       remedy, or how it is void against public policy. Chapman entered into a contract with
       CIESC, under which CIESC, a private vendor, was to transport her child to school in
       exchange for a fee paid by Chapman. Chapman paid the fee and received bus services
       from CIESC for the 2011-2012 school year, and that contract between the parties is now
       completed.

Chapman v. Cent. Ind. Educ. Ctr., 49A05-1209-PL-478 (Ind. Ct. App. Apr. 30, 2013) (references
omitted), trans. denied.
                                                        5
to monetary damages; and (3) Franklin Township did not violate the Indiana Constitution

by discontinuing student transportation to and from school. Id. at 50.

        Hoagland—but not Chapman—appeals.

                                     Discussion and Decision

        On appeal, Hoagland contends that Franklin Township, through CIESC, violated

the Indiana Constitution by charging a transportation fee.                  She argues that student

transportation to and from school is an integral part of public education, so Franklin

Township may not charge for it—or discontinue it. In response, Franklin Township

argues that Hoagland’s claim is barred by the ITCA and the Indiana Constitution does not

authorize the monetary relief that Hoagland seeks. Franklin Township also contends that

it has no constitutional duty to bus its students to and from school under the Education

Clause or any other Indiana law.3

                                         I. Standard of Review

        Hoagland appeals the trial court’s grant of summary judgment for Franklin

Township. “In reviewing an appeal of a motion for summary judgment ruling, we apply

the same standard applicable to the trial court.” Meredith v. Pence, 984 N.E.2d 1213,

1218 (Ind. 2013) (citations omitted).            Our review is limited to the facts that were

designated to the trial court, Ind. Trial Rule 56(H), and summary judgment shall be

granted where the designated evidence “shows that there is no genuine issue as to any

        3
           Franklin Township also argues that Hoagland lacks standing to assert the paying class’s claims,
and we agree. In December 2012 the trial court granted summary judgment for Franklin Township on
Hoagland’s and Chapman’s constitutional claims. While Chapman, on behalf of the paying class, had
appealed the grant of summary judgment for CIESC, she did not appeal the grant of summary judgment
for Franklin Township—only Hoagland did. Moreover, Hoagland is not in a position to raise the paying
class’s legal challenges: she never entered into a transportation contract with CIESC, which forms the
basis of the paying class’s claims.
                                                    6
material fact and that the moving party is entitled to a judgment as a matter of law.” T.

R. 56(C). “All facts and reasonable inferences drawn from those facts are construed in

favor of the non-moving party.” Meredith, 984 N.E.2d at 1218 (citation omitted). “When

faced with competing motions for summary judgment, our analysis is unchanged and we

consider each motion separately construing the facts most favorably to the non-moving

party in each instance.” Id. (internal quotation omitted). Where, as here, the facts are not

disputed, our review is de novo. Justice v. Am. Family Mut. Ins. Co., 4 N.E.3d 1171,

1174-75 (Ind. 2014).

          II. Hoagland’s State Constitutional Claim is not Subject to the ITCA

       Whether the ITCA applies to state constitutional claims appears to be an issue of

first impression. This Court has previously held that claims against school corporations

are subject to the ITCA. See Simpson v. OP Prop. Mgmt., LLC, 939 N.E.2d 1098, 1102

(Ind. Ct. App. 2010), trans. denied; Meury v. Eagle-Union Cmty. Sch. Corp., 714 N.E.2d
233, 241 (Ind. Ct. App. 1999), trans. denied. Hoagland acknowledges that she is suing a

school corporation. However, she argues that she is asserting a state constitutional claim,

not a tort claim, and asks us to declare that the ITCA does not apply to her state

constitutional claim.

       This issue has been raised in federal district court. In 2000, in an opinion on

summary judgment, Judge John Tinder wrote:




                                             7
      The Defendants first argue that the Plaintiff has waived his [Indiana]
      constitutional claims for failure to file a timely tort claim notice. They have
      not cited to any case which holds that a state constitutional claim is
      governed by [the ITCA], and the court’s own research has located none. It
      is unclear whether the Indiana courts would require a tort claim notice to be
      filed with respect to state constitutional claims.

Baker v. Washington Bd. of Works, 2000 WL 33252101 at *7 (S.D. Ind. June 8, 2000),

recons. granted in part on other grounds, 2000 WL 964934. “In the absence of any []

authority” holding that the ITCA applies to non-tort claims, Judge Tinder “decline[d] to

impose such a requirement . . . .” Id. Three years later, in Schreiber v. Lawrence, 2003
WL 1562563 *6 (S.D. Ind. Mar. 4, 2003), Judge David Hamilton noted that it was still

unclear whether Indiana courts would apply the ITCA to state constitutional claims.

      When interpreting a statute, we independently review a statute’s meaning and then

apply it to the facts of the case being reviewed. Jones v. Ind. Farmers Mut. Ins. Co., 926
N.E.2d 116, 121 (Ind. Ct. App. 2010). First, we determine whether the legislature has

spoken clearly and unambiguously in the statute. Id. If a statute is unambiguous—

meaning it is not susceptible to more than one interpretation—we will apply its clear

and plain meaning. Id.

      By its express language, the ITCA “applies only to a claim or suit in tort.” Ind.

Code § 34-13-3-1. A tort is defined as “a civil wrong, other than breach of contract, for

which a remedy may be obtained, usually in the form of damages; a breach of duty that

the law imposes on persons who stand in a particular relation to one another.” Black’s

Law Dictionary 1526 (8th ed. 2004). Hoagland’s claim sounds in Indiana’s Education

Clause, not tort law, and for reasons explained below, she may not seek monetary



                                            8
damages.4 Moreover, this case does not involve the type of loss contemplated by the

ITCA: in general, the ITCA requires a plaintiff to give notice of a claim soon after a loss

occurs, and the ITCA defines “loss” as “injury to or death of a person or damages to

property.” Ind. Code § 34-6-2-75. Therefore, in light of the ITCA’s express language,

we conclude that the ITCA does not govern Hoagland’s state constitutional claim.5

                         III. Hoagland May Not Seek Monetary Damages

       Hoagland seeks monetary damages from Franklin Township. See Appellants’

App. p. 10-11. In granting summary judgment for the township, the trial court held that

“the Education Clause does not afford the Plaintiff a private cause of action for monetary

damages . . . .” Id. at 57. We agree.

       There is no express or implied right of action for monetary damages under the

Indiana Constitution. In Smith v. Indiana Department of Correction, 871 N.E.2d 975,

985-86 (Ind. Ct. App. 2007), trans. denied, this Court held that:

       [N]o Indiana court has explicitly recognized a private right of action for
       monetary damages under the Indiana Constitution. With respect to Article
       1 Section 12 of the Indiana Constitution, the Indiana Supreme Court has
       “never held that the Open Courts Clause provides a substantive ‘right’ of
       access to the courts or to bring a particular cause of action to remedy an
       asserted wrong.” Blanck v. Ind. Dep’t of Corr., 829 N.E.2d 505, 511 (Ind.
       2005). With one exception, the federal district courts that have addressed
       the issue have found it unlikely that Indiana Courts would recognize an
       implied right of action for damages under the Indiana Constitution. See,
       e.g., Fidler v. City of Indpls., 428 F. Supp. 2d 857, 865 (S.D. Ind. 2006). In
       making this determination, the district courts reasoned that Indiana’s courts
       have been hesitant to recognize implied rights of action under Indiana
       statutory law, and it is unlikely that the framers of the Indiana Constitution
       intended such an action because they would have understood sovereign

       4
        In Cantrell v. Morris, 849 N.E.2d 488, 605 (Ind. 2006), our Supreme Court recognized that the
ITCA does not apply to federal constitutional claims based on 42 U.S.C. § 1983.
       5
           For this reason we need not consider whether Hoagland complied with the ITCA’s provisions.
                                                   9
        immunity to bar such an action. Baker, 2000 WL 33252101 at *8. Since
        there is no express or implied right of action for monetary damages under
        the Indiana Constitution, Smith cannot succeed on such a claim.

(Formatting altered, emphasis added).6 Because there is no right of action for monetary

damages under the Indiana Constitution, Hoagland cannot succeed on her damages claim.

                           IV. Public-School Transportation in Indiana

        Hoagland also seeks a declaratory judgment that Franklin Township acted

 unconstitutionally by discontinuing student transportation and contracting with CIESC

 to provide student transportation for a yearly fee.7                  She argues that this student-

 transportation fee violates the Education Clause, Article 8, Section 1 of the Indiana

 Constitution. In essence, her argument is that student transportation is an integral part

 of public education, so Franklin Township may not charge for it—or discontinue it. In

 response, Franklin Township argues that it has no constitutional duty to transport its

 students to and from school. The trial court determined that Franklin Township acted

 constitutionally with respect to student transportation and denied Hoagland’s request for

 a declaratory judgment. For reasons explained below, we find that this was error.

        6
          See also Cantrell, 849 N.E.2d at 499 (“There is no explicit language in the Indiana Constitution
providing any specific remedy for violations of constitutional rights.”). Federal district courts have also
held that there is no right of action for monetary damages under the Indiana Constitution. See, e.g.,
Greater Indianapolis Chapter of N.A.A.C.P. v. Ballard, 741 F. Supp. 2d 925, 934 (S.D. Ind. 2010)
(“Going back to at least 2000, and after Cantrell, the judges of this District have refused to recognize
implied rights of action under the Indiana Constitution.”).
        7
          Declaratory relief is appropriate in this case. “The test to determine the propriety of declaratory
relief is whether the issuance of a declaratory judgment will effectively solve the problem involved,
whether it will serve a useful purpose, and whether [] another remedy is more effective or efficient.”
Hood’s Gardens, Inc. v. Young, 976 N.E.2d 80, 84 (Ind. Ct. App. 2012) (citing Boone Cnty. Area Plan
Comm’n v. Kennedy, 560 N.E.2d 692, 696 (Ind. Ct. App. 1990), trans. denied). “The determinative factor
of this test is whether the declaratory action will result in a just and more expeditious and economical
determination of the entire controversy.” Id. (citing Ferrell v. Dunescape Beach Club Condo. Phase I,
Inc., 751 N.E.2d 702, 708 (Ind. Ct. App. 2001)). As school corporations across the state are grappling
with budget and transportation issues, declaratory judgment in this case will be a useful step toward
resolving the controversy.
                                                    10
                        A. The Education Clause and the Education Code

        The Education Clause, Article 8, Section 1, of the Indiana Constitution, states:

        Knowledge and learning, generally diffused throughout a community, being
        essential to the preservation of a free government; it shall be the duty of the
        General Assembly to encourage, by all suitable means, moral, intellectual,
        scientific, and agricultural improvement; and to provide, by law, for a
        general and uniform system of Common Schools, wherein tuition shall be
        without charge, and equally open to all.

The Education Clause expresses two duties of the General Assembly: (1) the duty to

encourage moral, intellectual, scientific, and agricultural improvement and (2) the duty to

provide for a general and uniform system of open common schools without tuition.

Meredith, 984 N.E.2d at 1220-21.

        Our legislature has enacted a detailed and comprehensive body of law aimed at

providing a general and uniform system of public schools. See Titles 20 and 21 of the

Indiana Code (“the Education Code”). The Education Code makes numerous provisions

for public-school transportation in Indiana. One provision, Indiana Code section 20-27-

5-2, is particularly relevant to our analysis.

        Section 20-27-5-2 authorizes school corporations to transport their students to and

from school. Critically, after suit was filed against Franklin Township, our legislature

amended Section 20-27-5-2 to prohibit school corporations from charging a

transportation fee:

        (a) The governing body of a school corporation may provide transportation
        for students to and from school.[8]
        (b) If the governing body of a school corporation:


        8
         This first sentence was present in the original statute enacted in 2005. The remaining text was
added by the 2012 amendment. See P.L. 140-2012 (eff. July 1, 2012).

                                                  11
                (1) provides transportation; or
                (2) contracts with an educational service center (as defined by IC 20-
                20-1-2) to provide transportation;
        no fee may be charged to a parent or student for transportation to and from
        school. However, a fee may be charged for transportation to and from an
        athletic, a social, or another school sponsored function.

(Emphasis added). The Education Code contains other provisions that pertain to school

corporations’ transportation of students, see Ind. Code § 20-26-5-4(10), as well as

parents’ rights to arrange transportation for their children, see Ind. Code ch. 20-27-6.

        Notably, however, Indiana law also requires that some students be transported to

and from school. School corporations must transport students with disabilities,9 511 Ind.

Admin. Code 7-36-8, homeless students, Ind. Code § 20-27-12-4, students in foster care,

Ind. Code § 20-50-3-5, and in certain circumstances, private-school students, Ind. Code §

20-27-11-1.10

                       B. Nagy v. Evansville-Vanderburgh School Corporation

        Nagy provides the analytical framework for examining a fee or charge for services

by a school corporation.



        9
           See also Ind. Code § 20-35-8-1(a)(1) (except as otherwise provided, if a student with legal
settlement in a school corporation is transferred to another school corporation because of a disability, the
transferor corporation must either provide transportation or pay transportation costs).
        10
             Section 20-27-11-1 provides:

        Sec. 1. (a) If a student who attends a nonpublic school in a school corporation resides on
        or along the highway constituting the regular route of a public school bus, the governing
        body of the school corporation shall provide transportation for the nonpublic school
        student on the school bus.

        (b) The transportation provided under this section must be from the home of the
        nonpublic school student or from a point on the regular route nearest or most easily
        accessible to the home of the nonpublic school student to and from the nonpublic school
        or to and from the point on the regular route that is nearest or most easily accessible to
        the nonpublic school from which the student can walk to and from the nonpublic school.
                                                    12
       In Nagy, the Evansville-Vanderburgh School Corporation (“EVSC”) imposed a

$20 fee on all students from kindergarten through twelfth grade. 844 N.E.2d at 483. The

“student-services fee” was used to fund, among other things, a student-services

coordinator, nurses, media specialists, alternative education, elementary-school

counselors, a police-liaison program, and activities such as athletics, drama, and music.

Id. The fee was charged to every student, even those students who qualified for the

federal free-and-reduced-lunch program. Id. If the student-services fee was not paid,

EVSC would send a notice to the student’s parents threatening to refer the matter to a law

firm for collection. Id.

       Parents of children who qualified for the federal free-and-reduced-lunch program

filed a class-action lawsuit seeking declaratory and injunctive relief. In relevant part, the

complaint alleged that the student-services fee violated Article 8, Section 1 of the Indiana

Constitution. The trial court ultimately granted summary judgment in favor of EVSC.

       This Court reversed, and our Supreme Court granted transfer. On transfer, our

Supreme Court found EVSC’s student-services fee unconstitutional based on our

legislature’s actions:

       Where the legislature . . . has identified programs, activities, projects,
       services or curricula that it either mandates or permits school corporations
       to undertake, the legislature has made a policy decision regarding exactly
       what qualifies as a part of a uniform system of public education
       commanded by Article 8, Section 1 and thus what qualifies for funding at
       public expense. And of course the legislature has the authority to place
       appropriate conditions or limitations on any such funding. However, absent
       specific statutory authority, fees or charges for what are otherwise public
       education cost items cannot be levied directly or indirectly against students
       or their parents. Only programs, activities, projects, services or curricula
       that are outside of or expand upon those identified by the legislature—what
       we understand to be “extracurricular”—may be considered as not a part of a

                                             13
        publicly-funded education. And thus a reasonable fee may be assessed, but
        only against those students who participate in or take advantage of them.

Id. at 492 (emphases added). Because the student-services fee was used to fund things

such as a student-services coordinator, nurses, media specialists, alternative education,

elementary-school counselors, a police-liaison program, and activities such as athletics,

drama, and music, and the legislature had “already determined that all such items are part

and parcel of a public school education and by extension qualify for public funding,” the

Court ruled that the fee was unconstitutional. Id. at 493.

                          C. Franklin Township Acted Unconstitutionally

        Applying Nagy to the facts of this case, we conclude that Franklin Township acted

unconstitutionally.     Our legislature has determined that school corporations “may”

transport their students to and from school. See Ind. Code § 20-27-5-2. Thus, pursuant to

Nagy, the legislature has determined that transportation to and from school qualifies as a

part of a uniform system of public education. 844 N.E.2d at 492 (“Where the legislature .

. . has identified . . . services . . . that it either mandates or permits school corporations to

undertake, the legislature has made a policy decision regarding exactly what qualifies as a

part of a uniform system of public education . . . .”). Franklin Township’s arrangement

with CIESC—which is, by definition, Franklin Township’s agent11—to transport its

students to and from school for an annual fee violated the Education Clause. See id.

(“[F]ees or charges for what are otherwise public education cost items cannot be levied

directly or indirectly against students or their parents.”). This conclusion is consistent



        11
           See Ind. Code § 20-21-1-2(a) (defining an “educational service center” as “an extended agency
of school corporations . . . .”).
                                                  14
with the 2012 amendment to Section 20-27-5-2, which now prevents school corporations

from charging a fee for transporting students to and from school.

        If Indiana’s school corporations may not charge a fee for transporting students to

and from school, may they stop transporting students to and from school? Franklin

Township says yes; it argues that it may discontinue student transportation because the

Education Code has only authorized—not mandated—student transportation.12 But that

is not entirely accurate: Indiana’s school corporations must transport homeless students,

foster-care students, special-needs students, and even private-school students who live on

or near a school bus route. It is hard to image that the legislature meant to require our

school corporations to transport these students but exclude all others.13 It is similarly


        12
           Interestingly, neither party cites Chapter 20-27-13, which went into effect March 19, 2012, and
discusses the termination of school transportation. The Chapter applies to any “school corporation that
carried out a general program in at least one (1) school year beginning after June 30, 2010, to provide
transportation to and from school for eligible students.” Ind. Code § 20-27-13-2. Of particular
significance is Section 20-27-13-3, which authorizes school corporations to stop transporting “eligible
students” to and from school:

        Except as provided in section 7 of this chapter, a school corporation described in section
        2 of this chapter shall carry out a program to provide transportation to and from school
        for all eligible students in any part of a school year beginning after June 30, 2012, unless
        the governing body of the school corporation:

                (1) approves the termination of the transportation program; and

                (2) provides public notice of the date after which the transportation will no longer
                be provided under the transportation program;

        at least three (3) years before the date after which the transportation will no longer be
        provided under the transportation program.

An “eligible student” is defined as an individual who is enrolled in a school corporation, has legal
settlement in the school corporation, attended school in the school corporation’s taxing district, and is not
required by federal or state law to receive transportation services to and from school. Ind. Code § 20-27-
13-1. Because neither party cites Chapter 20-27-13, we do not raise it sua sponte.
        13
           Responding to concerns about budget shortfalls and student transportation, the legislature
recently enacted Indiana Code section 6-1.1-20.6-9.9, which works in conjunction with Indiana Code
section 5-1-5-2.5. Section 5-1-5-2.5 diverts money from school corporations’ transportation funds to pay
                                                    15
difficult to comprehend, returning to Nagy, that if transportation to and from school is

“part and parcel of a public[-]school education,” school corporations could simply

discontinue it without running afoul of the Indiana Constitution.14

       Franklin Township’s statutory argument is not a persuasive one, and the township

offers no justification for departing from the logic found in Nagy. For this reason, we

conclude that Franklin Township also acted unconstitutionally when it discontinued

student transportation to and from school.

       In summary, we affirm in part and reverse in part. We affirm the trial court’s

conclusion that Hoagland is not entitled to legal relief, as there is no right of action for

monetary damages under the Indiana Constitution. However, we conclude that the ITCA

does not apply to Hoagland’s state constitutional claim, and we reverse the trial court on

that ground.     We also conclude that Franklin Township acted unconstitutionally by

discontinuing student transportation to and from school and by later contracting with

CIESC to provide that transportation for a yearly fee, and Hoagland is entitled to

declaratory judgment to that effect. We therefore reverse the trial court’s denial of

declaratory judgment and remand to the trial court with instructions to enter a declaratory

judgment consistent with this opinion.

       Affirmed in part and reversed in part.

RILEY, J., and MAY, J., concur.




their debts. Section 6-1.1-20.6-9.9 offers school corporations that lost at least ten percent of their
property-tax    funds    a    three-year    reprieve   from     the     fund-diversion    requirement.
       14
           Neither party provides any independent constitutional analysis; Franklin Township relies
wholly on the Education Code and Hoagland cites Nagy to support her claims.
                                                 16